J-S18021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL GEORGE HARRIS, JR.                 :
                                               :
                       Appellant               :   No. 105 MDA 2022

      Appeal from the Judgment of Sentence Entered September 14, 2021
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0001125-2019


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: SEPTEMBER 21, 2022

       Michael George Harris, Jr. appeals the judgment of sentence entered

after a jury convicted him of numerous sex crimes: rape of a child, statutory

sexual assault, involuntary deviate sexual intercourse, criminal attempt,

aggravated indecent assault of child, aggravated indecent assault - victim less

than 16 years old, indecent assault, indecent assault – victim less than 13

years old, indecent assault – victim less than 16 years old, endangering

welfare of children, corruption of minors, and indecent exposure.1 He

challenges the admission of evidence at trial and the discretionary aspects of

his sentence. We affirm.




____________________________________________


1 18 Pa.C.S.A. §§ 3121(c), 3122.1(b), 3123(a)(7), 901(a), 3125(b),
3125(a)(8), 3126(a)(1), 3126(a)(7), 3126(a)(8), 4304(a)(1), 6301(a)(1)(ii),
and 3127(a), respectively.
J-S18021-22



        Police received information in May 2019 from Facebook, Inc., that Harris

was messaging two separate Facebook accounts about sex acts with his 10-

year-old stepdaughter, P.C. Following an interview with P.C. and her eventual

relay of information regarding Harris’s abuse, police arrested and charged

Harris.

        Before trial, the Commonwealth filed a notice of intent to introduce bad

acts evidence pursuant to Rule 404(b) of the Pennsylvania Rules of Evidence.

It stated that it wished to introduce the Facebook messages between Harris

and a 14-year-old white female, A.W. See Notice of Intent to Introduce

Evidence Pursuant to Rule 404(b) (“Notice”), at 2 (unpaginated). It also stated

that it wished to introduce Facebook messages between Harris and an adult

female, R.W.2

        In his conversation with A.W., Harris told her that another victim with a

first name beginning with “P” did not get pregnant despite “years of not pulling

out.” Id. In his conversation with R.W, Harris told the woman that he began

having sex with his stepdaughter when she was 10 years old. He suggested

to R.W. that they should have a child together and then engage in a threesome

with the child.

        Upon being interviewed, A.W. explained that Harris began having sexual

intercourse with her when she was in the eighth grade. She also stated that

Harris was her father’s friend and lived next door. She detailed that his

____________________________________________


2   The messages were not included in the certified record.

                                           -2-
J-S18021-22



assaults began with him touching her vaginal area and escalated to

intercourse. She stated that he never used a condom and that he told her not

to tell anyone about their interactions and to keep it a secret.

      The Commonwealth’s Rule 404(b) notice stated that P.C., the victim in

the instant case, is a white female, who at the time of the filing of the

complaint was 14 years of age. It stated that Harris began his sexual assault

of P.C. when she was 11 or 12 years old. Harris was married to P.C.’s mother

at the time and lived in the home. Harris’s assault of P.C. began with touching

her breasts, progressed to digital penetration of her vagina, and eventually

escalated to sexual intercourse. Harris told P.C. that her mother knew about

what he was doing and that she should not tell her because she did not care.

      The Commonwealth also noted that Harris had been found guilty of

statutory sexual assault and corruption of minors in Bradford County for his

acts against N.W., a 14-year-old victim. N.W. is also a white female. N.W.

stated that Harris never used a condom when he had sexual intercourse with

her and that he was living with her mother during the time of the assaults. He

also told N.W. not to tell anyone what was happening.

      The Commonwealth contended that the sexual relationships between

Harris and N.W and A.W were admissible in the instant case. It argued that

the crimes against each victim including P.C. were similar. It noted that all the

victims were white females under the age of 15, they all lived on the same

property as Harris, Harris gained access to each of the victims through their

parent or guardian, he engaged in sexual and deviate sexual intercourse with

                                      -3-
J-S18021-22



the victims and did not use a condom. It also noted that in each case, Harris

told the victims not to tell anyone.

       The Commonwealth maintained that the conversations between A.W.

and Harris were admissible because they “are part of a chain or sequence of

events that form the history of this case and are part of its natural

development.” See Notice, at 4 (unpaginated). It noted that charges were

only filed in the instant case because of the discovered conversation between

A.W. and Harris that made references to his sexual contact with P.C. It argued

that Harris tried to convince A.W. that it was safe to continue to have sex with

him without a condom because he did the same with P.C. and he never

impregnated her. It also argued that the messages were admissible as proof

of consciousness of guilt. It stated that Harris had sent A.W. messages on five

separate occasions, telling her to delete their messages. The Commonwealth

also maintained that the evidence was necessary to rebut Harris’s claim that

his conversations with A.W. about sex with her and with P.C was just “talk.”

       Before trial, Harris moved to suppress statements he made when police

interviewed him. See Omnibus Pre-Trial Motion, filed 6/22/20.3 Harris stated

that he made statements to Trooper Jamesan Keeler but that they should be

suppressed because they were involuntary. He argued that he made an

unambiguous request for counsel, but Trooper Keeler continued speaking with



____________________________________________


3 Harris also asked the court to sever charges relating to his alleged sexual
interactions with a dog and sexual assault of P.C.’s mother.

                                           -4-
J-S18021-22



him. Harris also argued that any prior bad acts involving minors should be

excluded.

        At a hearing on the motion, Trooper Keeler testified that when he

interviewed Harris, he read Harris his Miranda warnings and that Harris

signed a waiver form. See N.T., Omnibus Pre-Trial Motion, 9/24/20, at 6, 8,

10.4 The Commonwealth introduced a video of the interview as well as a

transcript of the interview. Id. at 8. The Commonwealth played the entirety

of the video for the court. Id. at 10. Trooper Keeler testified that when Harris

referenced counsel, he continued questioning him because “I wanted him to

be specific on what he meant by that remark.” Id. at 18. The Commonwealth

also admitted Harris’s criminal history rap sheet to show his familiarity with

the criminal justice system. Id. at 20. Harris testified that he signed an

application for a public defender before being interviewed by Trooper Keeler.

Id. at 24-25.

        Following the hearing, the court ordered both parties to submit briefs

for their respective arguments. In his brief, Harris argued that in the following

exchange between him and Trooper Keeler, he invoked his right to counsel.

          Harris: And before we get started with anything, I’m not
          planning to be mean or nothing, but I probably will lawyer
          up.

          Trooper Keeler: Okay. And that’s - that’s

          Harris: I’m not being a dick or nothing, but with the charges
          and everything, I think it would be the best bet to –
____________________________________________


4   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -5-
J-S18021-22


         Trooper Keeler: Okay. Because once you – once you
         lawyer up, basically I’m probably never – you’ll never talk
         to me.

         Harris: Okay.

         Trooper Keeler: But that’s your – that’s your right as, you
         know, you have, so if that’s

         Harris: Well, let’s keep going to see –

         Trooper Keeler: Okay

         Harris: Because I want to know everything that is going on.

         Trooper Keeler: Okay. So you wanna keep talking? You
         don’t want an attorney?

         Harris: Well, eventually, yes, I do.

Brief in Support of Omnibus Pretrial Motion, filed 10/19/20, at 2-3

(unpaginated) (quoting Harris Interview Transcript, 7/9/19, at 3-4). Later in

the interview, Harris stated, “This is where the lawyer – like – I’m not – I don’t

want to spend the rest of my life in prison.” Id. at 3 (quoting Harris Transcript,

at 19-20).

      Harris argued that the interview with Trooper Keeler should have ceased

at the point he stated he would eventually get a lawyer. Harris also argued

that his statements should be suppressed because his right to counsel

attached at the time that he signed his application for a public defender. He

further argued that Trooper Keeler explained the Miranda rights in a

confusing and manipulative way. For its part, the Commonwealth argued that

Harris waived his right to counsel when he signed the Miranda waiver form

and that the four references he made to counsel were “hypothetical,



                                      -6-
J-S18021-22



ambiguous, and/or equivocal.” Brief in Opposition to Defendant’s Omnibus

Motion, filed 10/26/20, at 6.

        The trial court denied the motion.5 Upon reviewing the interview video,

the court noted that Harris stated that he was “familiar with the process,” and

that he continued to speak with Trooper Keeler after being told that they would

need to cease talking if he wanted a lawyer. See Opinion and Order, filed

3/4/21, at 6. The court also noted that Trooper Keeler informed Harris on

multiple occasions that he could refuse to answer questions and could stop

the interview at any time and request counsel. The court pointed out that

Harris merely said that he “eventually” wanted to obtain counsel. Id. The court

therefore concluded that “[Harris] did not clearly and unambiguously invoke

his right[] to [an] attorney under Miranda and waived his rights under

Miranda knowingly, intelligently, and voluntarily.” Id. Regarding Harris’s

argument that his statement should be suppressed because the right to

counsel had attached, the court concluded that although the right had

attached, “[Harris] executed a valid waiver of his rights, including that of

counsel, before he spoke with Keeler.” Id. at 7.

        Harris later filed a motion in limine on May 27, 2021, to preclude the

Commonwealth from introducing the bad acts evidence identified in its Rule

404(b) notice. Harris argued that the evidence was propensity evidence and




____________________________________________


5   The court granted Harris’ request to sever the case.

                                           -7-
J-S18021-22



was more prejudicial than probative. He also argued that the acts listed were

“somewhat similar acts.” See Motion in Limine, filed 5/27/21, at ¶ 7.

      Following a hearing, the court granted the motion in part and denied it

in part. The court noted that the Commonwealth had agreed not to introduce

Harris’ prior conviction involving N.W. and had conceded that portions of the

messages it wished to introduce were “unnecessary.” See Opinion, filed

6/2/21 at 2 (citing Com. Exh. 3, at 7, 11-16). It also noted that Harris

conceded that any messages explicitly mentioning P.C. were admissible but

contended “that the context of the references to P.C. be limited to the fact

that the conversation was sexual in nature.” Id.

      The court found the facts of the instant case and those of Harris’ past

crimes were “strikingly similar.” Id. at 5. These similarities included:

      -   All the victims were white females between the ages of 10 and 14;

      -   All were in the same class in school;

      -   Harris either lived with or near the victims;

      -   Harris either was in a relationship with or friends with the victim’s
          parent or guardian;

      -   Harris committed acts of digital and anal penetration as well as breast
          fondling and/or attempted vaginal penetration;

      -   Harris tried to keep the victims from telling anyone;

      -   Harris never used a condom; and

      -   All three victims were unwilling to tell the police initially.

See id. at 4-5.




                                        -8-
J-S18021-22



      The court determined that the entirety of messages between R.W. and

Harris were admissible. It stated that they were “necessary to give context to

the conversation regarding what [Harris] has done with P.C. and why.” Id. at

6. However, the court determined that only the portions of the messages

between A.W. and Harris that referenced P.C. were admissible. Id. It found

that the messages with A.W. “connect[] all of the messages into one

interconnected chain of events that are part of the natural development of the

case.” Id. It concluded that the probative value of the evidence outweighed

any prejudice since the Commonwealth needed to rebut Harris’s defense, it

was not speculative, and was entirely relevant to the victim P.C. See id. Thus,

the court entered an order that permitted portions of the messages into

evidence. See Amended Order, filed 6/2/21.

      The case proceeded to trial and the jury found Harris guilty of the above-

referenced offenses. At sentencing, psychologist C. Townsend Velkroff

testified as an expert for the Commonwealth that Harris was a sexually violent

predator (“SVP”). See N.T., Sentencing, 9/14/21, at 13. During allocution,

Harris said that he was sorry and that he needed help. See id. at 31. The

court also heard testimony from P.C.’s mother that P.C. is on the autism

spectrum. See id. at 32.

      Before announcing its sentence, the court stated that it was taking into

consideration “the reports that have been provided, the statements provided

today . . . that [Harris] wants treatment, needs treatment[.]” Id. at 43. The

court stated that it questioned the sincerity of Harris’s desire for treatment

                                     -9-
J-S18021-22



and that “his pleas now, you know, seem somewhat contrite compared to the

manipulation he employed on this victim.” Id. at 44. The court then stated

that based on the offenses, Harris’s actions, and his prior history that it would

impose an aggregate term of 47 to 94 years of incarceration followed by a 36-

month probationary period. It also found Harris to be an SVP.

      Harris filed a post-sentence motion claiming that the trial court’s

sentence “is both exorbitant and disproportionate punishment considering the

nature of the damage that was caused to both the victim and society in this

case.” Post-Sentence Motion, filed 9/23/21, at ¶ 13. The court denied the

motion and this timely appeal followed. See Opinion and Order, filed 1/12/22.

      Harris presents the following issues:

         I.     Whether the [trial] [c]ourt erred in permitting the
                Commonwealth to present social media messages
                involving an out-of-county victim and an adult third
                party to improperly display criminal propensity.

         II.    Whether the statements that [Harris] made to police
                while he was in custody should be suppressed because
                he expressed interest in obtaining counsel.

         III.   Whether the sentencing court abused its discretion by
                imposing a manifestly excessive and unduly harsh
                sentence   without   sufficiently considering the
                fundamental norms underlying the sentencing
                process.

Harris’s Br. at 9 (suggested answers omitted).

      Harris’s first issue challenges the court’s admission into evidence of the

messages that were the subject of his motion in limine. He argues that the

messages showed criminal propensity and had little probative value. He also


                                     - 10 -
J-S18021-22



maintains that the messages were not properly admissible as part of a

common plan or scheme. He argues that any similarities were too vague to

show a common pattern and that the victims and the offenses were distinctive.

      He maintains as well that the messages were not admissible under the

res gestae exception because they occurred after his abuse of P.C. He also

alleges that his conversations with R.W. were not part of a common plan or

scheme because they occurred “after the fact” and involved communication

with a consenting adult who was not a victim in any past or present case.

Harris’s Br. at 21. According to Harris, because his conversations with R.W.

were not criminal, and show that he had “lurid conversations” with both adult

women and children, his conversations with A.W. could not be part of a

distinctive criminal pattern. Id.

      No trial transcripts and no trial exhibits are in the certified record. As a

result, we cannot review the evidence that was actually before the jury, and

our review of this claim is hindered. Although the trial court bears some

responsibility, it is ultimately the appellant’s duty to ensure that the certified

record on appeal contains all materials of record in the trial court necessary

to resolve the appeal. See Commonwealth v. Bongiorno, 905 A.2d 998,

1000 (Pa.Super. 2006) (en banc). A failure to carry out that duty results in

waiver of any claim for which a needed item is not in the certified record. See

Commonwealth v. Powell, 956 A.2d 406, 423 (Pa. 2008). Harris’s failure to

ensure that the evidence at issue was in the certified record has waived this

claim on appeal.

                                     - 11 -
J-S18021-22



      In any event, to the extent we can perform review based on the motion

in limine, this issue is meritless. Rule 404(b) prohibits the admission of prior

bad acts or unrelated criminal activity of an individual for purposes of

propensity. See Pa.R.E. 404(b)(1). However, such acts may be admitted for

the limited purpose of proving motive, opportunity, intent, preparation, plan,

knowledge, identity, and absence of mistake or accident. See id. at 404(b)(2).

A court should weigh the probative value of the evidence against any

prejudicial effect. See id.

      The proponent of bad acts evidence must show “a close factual nexus

sufficient to demonstrate the connective relevance of the prior bad acts to the

crime in question[.]” Commonwealth v. Sami, 243 A.3d 991, 999 (Pa.Super.

2020) (citation and emphasis omitted). Here, the Commonwealth proposed

that the bad acts evidence established a common plan or scheme and were

“part of a chain or sequence of events that form the history of this case and

are part of its natural development.” See Notice, at 4 (unpaginated).

      To determine whether bad acts evidence is admissible as evidence of a

common plan or scheme, the trial court should ascertain “the details and

surrounding circumstances of each criminal incident to assure that the

evidence reveals criminal conduct which is distinctive and so nearly identical

as to become the signature of the same perpetrator.” Commonwealth v.

G.D.M., Sr., 926 A.2d 984, 987 (Pa.Super. 2007) (citation omitted). Some

factors relevant to this inquiry include the types of victims chosen by the




                                     - 12 -
J-S18021-22



perpetrator, the time and place of committing the crimes, as well as the

“patterns of action or conduct” by the perpetrator to commit the crime. Id.

      Here, the court determined that the acts Harris committed against A.W.

were “strikingly similar” to those against P.C. Both victims were white females

between the ages of 10 and 14 at the time of the sexual abuse, and Harris

had a relationship or friendship with their parents that gave him access to the

children. In addition, he lived in or near the home during the abuse, and he

digitally penetrated both victims vaginally and eventually escalated his abuse

of the children to sexual intercourse.

      As to the probative value of the evidence compared to any prejudice,

the court determined that only a small portion of the conversation between

Harris and A.W. was admissible. Balancing the potential for undue prejudice

against the probative value of the messages, the court determined that only

the parts of the messages referencing P.C. would be admitted. The trial court

did not abuse its discretion in admitting this evidence because it established

a common scheme or plan for Harris’s assault on children. Because we

conclude that the court did not err in the admission of these messages, we

will not address Harris’s additional argument that they were inadmissible

under the res gestae exception.

      Harris’s second issue challenges the denial of his motion to suppress his

statements. He alleges that he unambiguously asked for counsel. He points

out that he mentioned wanting a lawyer four times and maintains that he was

explicit in explaining that he would only continue speaking with Trooper Keeler

                                     - 13 -
J-S18021-22



so that he could understand the charges against him. He also argues that his

statements were involuntary because Trooper Keeler explained the Miranda

warnings in a confusing and manipulative way. He contends that if his

statement that he “probably will lawyer up” seems ambiguous, it is because

he “did not know when he could assert his affirmative right to counsel as

promulgated by the US Supreme Court in Miranda.” Harris’s Br. at 31

(emphasis in original). Harris likens his case to Commonwealth v. Lukach,

195 A.3d 176 (Pa. 2018).

      Our standard of review of the denial of a motion to suppress is limited

to determining whether the court’s findings of fact are supported by the record

and whether it has committed legal error. See Commonwealth v. Jones,

988 A.2d 649, 654 (Pa. 2010). We are bound by the court’s factual findings

that are supported by the record and will only reverse the order if the court

has committed legal error. See id. Additionally, since the Commonwealth was

the   prevailing   party,   “we   may    consider   only   the   evidence   of   the

Commonwealth and so much of the evidence for the defense as remains

uncontradicted when read in the context of the record as a whole.” Id.

      “The main purpose of Miranda is to ensure that an accused is advised

of and understands the right to remain silent and the right to counsel.”

Berghuis v. Thompkins, 560 U.S. 370, 383 (2010). The standard for

determining whether someone has invoked their right to remain silent is the

same as their right to counsel. See id. at 381. “[W]here an individual states

that he wants an attorney, the interrogation must cease until an attorney is

                                        - 14 -
J-S18021-22



present.” Commonwealth v. Kunkle, 79 A.3d 1173, 1183 (Pa.Super. 2013)

(citation omitted). If, however, “a suspect makes a reference to an attorney

that is ambiguous or equivocal in that a reasonable officer in light of the

circumstances would have understood only that the suspect might be invoking

the right to counsel, our precedents do not require the cessation of

questioning.” Davis v. United States, 512 U.S. 452, 459 (1994) (emphasis

in original).

      The transcript and video of Harris’s interview with Trooper Keeler were

not included in the certified record. Again, it is the appellant’s responsibility

to ensure that the certified record includes all materials necessary for our

review. See Bongiorno, 905 A.2d at 1000. However, unlike the messages he

challenged, Harris included the transcript in the appendix of his brief. Where

an item in the record has not been included in the certified record but is

contained in the reproduced record, we may consider it if the accuracy of the

item is not disputed. See Commonwealth v. Holston, 211 A.3d 1264, 1276

(Pa.Super. 2019); Pa.R.A.P. 1921 Note (“where the accuracy of a pertinent

document is undisputed, the Court could consider that document if it was in

the Reproduced Record, even though it was not in the record that had been

transmitted to the Court”) (citing Commonwealth v. Brown, 52 A.3d 1139,

1145 n.4 (Pa. 2012)). Here, because the Commonwealth did not file a

responsive brief or in any other way contest the accuracy of the transcript, we

consider the transcript.




                                     - 15 -
J-S18021-22



     Harris mentioned a lawyer four times during the interview. We

reproduce those instances below:

        Trooper Keeler: Now, the form I have here is a – is a
        waiver. It just – you signing it, says that you acknowledge
        your rights.

        Harris: Okay

        Trooper Keeler: If that makes sense. You’re not writing a
        – you’re not writing anything out, you’re just basically
        saying that I read you your rights and that you understand
        them before we even get started with anything. Okay?

        Harris: And before we get started with anything, I’m not
        planning to be mean or nothing, but I probably will lawyer
        up.

                                     ***

        Trooper Keeler: So what’s your – what’s your ultimate goal
        out of all this?

        Harris: I just – I just want it dealt with.

        Trooper Keeler: Just let it fly at trial or take responsibility
        for all the things people are saying that you did?

        Harris: Yeah, but not all is true, though.

        Trooper Keeler: Well, what is true? Some of it has to be
        true.

        Harris: This is where the lawyer – like – I’m not – I don’t
        wanna spend the rest of my life in prison.

        Trooper Keeler: That’s understandable and I can’t promise
        ya any kind of deal or anything like that. That’s all up to the
        District Attorney’s Office as – as far as any further court
        that’s concerned. All I can do is hear you out on your side
        of everything. And if I have some facts wrong, by all means,
        correct me. But I know I don’t have all my facts wrong.

                                     ***




                                    - 16 -
J-S18021-22


       Trooper Keeler: Now, would you be willing to take a
       polygraph examination about those topics?

       Harris: That I’d have to talk to a lawyer about.

       Trooper Keeler: Okay. That's fine. Just throwing it out
       there. If you wanted to know. Now, do you have any
       questions of me or anything -- anything else you wanna
       say?

       Harris: And plus polygraphs aren’t admissible in court.

       Trooper Keeler: Noted.

       Harris: I think. Right? Correct?

       Trooper Keeler: Right. We – they’re an investigative tool.
       They are useful.

       Harris: No, I know.

       Trooper Keeler: They are a useful too, but, yeah, you are
       correct.

       Harris: I know.

       Trooper Keeler: So that’s – that’s an option out there.

       Harris: That I’d have to talk to a lawyer about.

       Trooper Keeler: Correct.


                                    ***

       Trooper Keeler: -- to the prison. I can’t just let ya walk
       outta here. So --

       Harris: No, I know that.

       Trooper Keeler: -- hang tight in here. I’m gonna put my
       stuff away.

       Harris: Can you try and get ahold of my sister?

       Trooper Keeler: Yeah, I’ll call -- I’ll can call your sister for
       ya and let her know where ya are and how to get ahold of
       ya and everything.

       Harris: Well, I tried to get ahold of her so she can like --

                                   - 17 -
J-S18021-22


          Trooper Keeler: Get money on your books and get your
          affairs in order.

          Harris: A lawyer and get numbers so I have local numbers.
          That’s -- you know what I mean?

          Trooper Keeler: Yeah, get everybody in line for ya. Okay.

Transcript of Interview, dated 7/9/19, at 3-4, 19-20, 44, 45 (emphasis

added).

      The court did not abuse its discretion in denying Harris’s motion to

suppress his statements. None of his statements regarding a lawyer

constituted an unambiguous request for counsel during the interview. Rather,

they were statements either relating to or contingent on future events. The

statement that he “would” have to talk to a lawyer about a polygraph, in

context, where the trooper asked him if he “would be willing” to take a

polygraph, related to a potential future event. Indeed, Harris did not plainly

say in this instance that he wanted a lawyer for the interview. The only person

that Harris clearly said he wanted to contact was his sister, and that she would

contact a lawyer. In any event, this statement was at the conclusion of the

interview. As the trial court concluded, “[Harris] did not clearly and

unambiguously invoke his rights to attorney under Miranda and waived his

rights under Miranda knowingly, intelligently, and voluntarily.” Opinion and

Order at 6.

      Furthermore, his reliance on Lukach is misplaced. In Lukach, the

appellant was accused of homicide and later interviewed by police. At some

point in his interview, in response to the officer’s question, Lukach stated


                                     - 18 -
J-S18021-22



“Yeah. I don’t know just, I’m done talking. I don’t have nothing to talk about.”

Lukach, 195 A.3d at 179. The officer continued to question Lukach. Following

a motion to suppress, the court granted the suppression of Lukach’s

statements. We affirmed and our Supreme Court agreed. Our Supreme Court

held that Lukach had unambiguously invoked his Miranda right to remain

silent and that the officer had violated this right by continuing to question

Lukach.

      Lukach dealt with the Miranda right to remain silent, and the suspect’s

statements in Lukach that he was “done talking” and had “nothing more to

say” were plain statements of the desire to invoke that right there and then.

In contrast, here, Harris’s statements were not nearly so clear an invocation

of the right. Rather, his statements were conditional or related to possible

occurrences in the future. Furthermore, Harris’s argument that Trooper Keeler

explained the Miranda waiver form in a confusing and manipulative way is

unsupported by the record. Trooper Keeler repeatedly told Harris to read the

form himself after Trooper Keeler explained the contents of the form. At any

points of confusion that Harris had, he asked for clarity and was given that by

Trooper Keeler. See Com. Exh. 3 at 3-6. Harris’s claim is meritless.

      Harris’s final claim is that the court imposed a manifestly excessive and

unduly harsh sentence. He alleges that the court did not consider his

rehabilitative needs. He also maintains that though the court stated on the

record what it considered in drafting his sentence, it “did not reiterate what

facts he was relying on.” Harris’s Br. at 35.

                                     - 19 -
J-S18021-22



      This issue challenges the discretionary aspects of his sentence. Before

we may review the merits of this claim, we must first determine whether

Harris: 1) filed a timely notice of appeal; 2) preserved his claim in a post-

sentence motion or at the sentencing hearing; 3) complied with the

requirements of Pa.R.A.P. 2119(f); and 4) presents a substantial question that

the sentence imposed is not appropriate under the Sentencing Code. See

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa.Super. 2018).

      Here, Harris filed a timely notice of appeal, but he did not preserve his

claim either in his post-sentence motion or at the sentencing hearing. On

appeal, he claims that the court imposed an unduly harsh and excessive

sentence. He also claims that the court failed to consider his rehabilitative

needs and did not specify what facts the court relied on in determining his

sentence. Harris filed a post-sentence motion, but he claimed that the

sentence was “exorbitant and disproportionate” considering the nature of the

harms caused to the victim, which he does not raise before this Court. See

Post-Sentence Motion at ¶ 8. As such, we will not review his sentencing

challenge. See Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa.Super.

2013) (concluding waiver of challenge to discretionary aspects of sentence

where defendant did not raise the issues in a post-sentence motion). We thus

affirm the judgment of sentence.

      Judgment of sentence affirmed.




                                    - 20 -
J-S18021-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2022




                          - 21 -